 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO FRANK MILLICAN,                             No. 2:18-CV-3042-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    COUNTY OF EL DORADO,
15                       Respondent.
16

17
                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of
18
     habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s first
19
     amended petition (Doc. 8). “A petitioner for habeas corpus relief must name the state officer
20
     having custody of him or her as the respondent to the petition.” Stanley v. California Supreme
21
     Court, 21 F.3d 359, 360 (9th Cir. 1994); see also Rule 2(a), Federal Rules Governing Section
22
     2254 Cases. Because petitioner has not named the appropriate state officer, petitioner will be
23
     provided leave to amend to correct this technical defect by naming the correct respondent. See
24
     Stanley, 21 F.3d at 360. Petitioner is warned that failure to comply with this order may result in
25
     the dismissal of this action. See Local Rule 110.
26
     ///
27
     ///
28
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s first amended petition for writ of habeas corpus (Doc. 8) is

 3   dismissed with leave to amend;

 4                  2.      Petitioner shall file a second amended petition on the form employed by

 5   this court, and which names the proper respondent and states all claims and requests for relief,

 6   within 30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send petitioner the court’s form

 8   habeas corpus application.

 9

10

11   Dated: January 9, 2019
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
